DETAILED ACTION
This action is in response to the amendment filed 6 December 2021. 
	Claims 1 – 8 and 10 – 19 are pending and have been examined; claims 9 and 20 have been cancelled by Applicant.
	This action has been made FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are not persuasive.
35 USC 101
	Applicant argues that “Claim 1 has been amended to recite "displaying a dashboard visualizing the one or more calculated measures of interest on a display device." The step of "displaying a dashboard visualizing the one or more calculated measures of interest on a display device" cannot practically be performed in the human mind. The human mind is not able to display a dashboard on a display device. Accordingly, the claims are not directed to a mental process”.  Examiner respectfully disagrees.
	In Electric Power Group1 v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), the CAFC stated that “And we have recognized that merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.  Here, merely displaying the results on a display device is merely an ancillary part of such collection and analysis, and is still considered an abstract idea2. As such, the claims are still considered to be an abstract idea under Prong One, as merely adding a presentation of the results of the collection and analysis of data does not remove the claims from the mental process grouping. 

	Applicant further argues “The claims are integrated into the practical application of applying or using
the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. In particular, the claims require "calculating one or more measures of interest based on the RPA data" and "displaying a dashboard visualizing the one or more calculated measures of interest on a display device." At least the steps of calculating and displaying "enable end-to-end evaluation of RPA by calculating one or more measures of interest based on RPA data associated with a plurality of RPA related data sources." (Specification; para. [0035]). Specifically, at least the steps of calculating and displaying provide for a unified evaluation of the RPA products as a whole. (Specification; para. [0035]). Accordingly, the claims apply or use the calculating and displaying in a meaningful way for evaluating the RPA products as a whole, and do not merely link the calculating and displaying to a particular technological environment.”  Examiner respectfully disagrees.
	Nothing in Applicant’s claims or cited paragraphs show any kind of practical application integration.  Displaying data, enabling end-to-end evaluation of business data, or providing for the display of unified information are not examples of practical applications; at best they are examples of using a generic computer to calculate and display business data.  The claims the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
	Applicant further argues The claims recite elements that amount to significantly more than the alleged abstract idea itself. Specifically, claim 1 requires "receiving robotic process automation (RPA) data from a plurality of RPA related data sources, each associated with a different RPA product" and "calculating one or more measures of interest based on the RPA data." The cited references do not teach or suggest at least these elements of claim 1 for at least the reasons discussed below. And even if the cited references did disclose these elements, "the mere fact that something is disclosed in a piece of prior art does not mean it was well-understood, routine, or conventional." Berkheimer, at 1369”.  Examiner respectfully disagrees. 
	In BSG  Tech LLC v. Buyseasons, Inc. (No. 20717-1980 (Fed. Cir. August 15, 2018)), the court stated  “In [Berkheimer],  certain claims recited non-abstract features of a digital asset management system that the specification described as unconventional improvements over conventional systems. Berkheimer at 1370.”… “But the relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine. At step two, we “search for an ‘inventive concept’ . . . that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Alice, Mayo, 566 U.S. at 72–73). After identifying an ineligible concept at step one, we ask at step two “[w]hat else is there in the claims before us?” Mayo, 566 U.S. at 78”... “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept” ... “Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359–60”. “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016) (holding a claim lacked an inventive concept because it “simply recites the use of generic features . . . as well as routine functions . . . to implement the underlying idea”); cf. Ariosa, 788 F.3d at 1379–80 (rejecting the argument that a newly discovered natural phenomenon can supply an inventive concept)”... “Here, the only alleged unconventional feature of BSG Tech’s claims is the requirement that users are guided by summary comparison usage information or relative historical usage information. But this simply restates what we have already determined is an abstract idea. At Alice step two, it is irrelevant whether considering historical usage information while inputting data may have been non-routine or unconventional as a factual matter. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018)”
	As in BSG  Tech, the limitations that Applicant is arguing are “significantly more” are the limitations that the Office have already determined to be the abstract idea, and that narrowing or reformulating an abstract idea does not add “significantly more” to it.  Further, Applicant’s specification, at, e.g., paragraphs [0049]-[0056], provides evidence of generic computer hardware performing generic, well-known, computer functions. 
	
	The 35 USC 101 rejection of the claims is maintained. 	

35 USC 102 / 103
	Applicant argues “The Office Action cites Sathianarayanan in the rejection of claim 1. Sathianarayanan relates to monitoring and managing software bots that collectively automate business processes. In particular, the Office Action cites column 6, line 51 though column 7, line 28 of Sathianarayanan. However, the cited portions of Sathianarayanan do not teach or suggest "receiving robotic process automation (RPA) data from a plurality of RPA related data sources, each associated with a different RPA product" in claim 1. The bots 204 are instrumented to generate logs (sometimes called bot performance data) during execution. In some embodiments, the generated logs are based on a standard that allows deployment across industries and/or sectors. In some embodiments, the bots 204 and/or the bot infrastructure 206 log performance data that include errors, informational messages, and/or warnings. In some embodiments, the bot-level performance data include raw event data. The cited portions of Sathianarayanan refer to logs generated by bots during execution. However, the logs disclosed in the cited portions of Sathianarayanan do not teach or suggest the RPA data as provided for in claim 1. In particular, claim 1 explicitly provides for "the robotic process automation (RPA) data from a plurality of RPA related data sources, each associated with a different RPA product." The logs in the cited portions of Sathianarayanan are from a single data source: the bots. The cited portions of Sathianarayanan are silent with regards to a "plurality of RPA related data sources, each associated with a different RPA product" as recited in claim 1.”
	Examiner respectfully disagrees.
	Applicant is arguing that the multiple RPA product sources claimed are different than the plurality of bots in Sathianarayanan, but shows no evidence thereof.  Since Sathianarayanan discloses more than one bot, each bot, under broadest reasonable interpretation, can be considered an RPA source.  Turning to Applicant’s specification, it merely states that, at paragraph [0037]:
At step 402, RPA data is received from a plurality of RPA related data sources, each associated with a different RPA product. Each RPA product performs a different RPA function, such as, e.g., process mining, task capture, or automation, for an RPA platform. In one embodiment, the RPA data comprises data relating to the execution of workflows by one or more RPA robots for an RPA product.

	Applicant’s specification further merely states that “Robotic process automation (RPA) is a form of process automation that uses software robots to automate workflows ... Typically, RPA is implemented with a suite of RPA products or platforms each performing different RPA functions...” ([0002]) and further that “...Embodiments described herein enable end-to-end evaluation of RPA by calculating one or more measures of interest based on RPA data associated with a plurality of RPA related data sources” ([0035]) and “At step 402, RPA data is received from a plurality of RPA related data sources, each associated with a different RPA product” ([0037]).  Applicant’s specification does not further define an RPA source or RPA 
	Turning further to Sathianarayanan, column 6, lines 32 – 48 recites:
	FIG. 2A is an architectural block diagram of a unified bot operations management platform 200 in accordance with some embodiments. As illustrated, the platform 200 includes a bot infrastructure 206. The infrastructure 206 is used to execute a plurality of bots (e.g., bot 204-2, bot 204-4, bot 204-6, bot 204-8, bot 204-10, and bot 204-12) which collectively automate one or more business processes. The infrastructure 206 includes hardware as well as software infrastructure necessary to the software bots 204. In some embodiments, each bot is associated with corresponding one or more business assets. In some embodiments, some bots do not have any physical asset associated, or the associated business assets include intangible assets, such as customer satisfaction metrics. In some embodiments, the bots are executed in a virtual machine (VM) environment (e.g., a Windows VM) so as to partition the resources of the bot computing infrastructure 206 amongst the bots 204. 

	Since there are a plurality of bots, each automating one or more business process, and each associated with corresponding one or more business assets, it reads on the broadly claimed “receiving robotic process automation (RPA) data from a plurality of RPA related data sources, each associated with a different RPA product”.  Further, it is noted that the source of the data, and what each source of data is ‘associated with’, would not affect the step of ‘receiving data’, as the receiving step would be the same regardless of the source of the data.  The rejection of the limitations in view of Sathianarayanan is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 8 and 10 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. In respect to exemplary independent claim 1 recites the limitation of calculating one or more measures of interest based on the RPA data.  This limitation, as 3, by the performance of limitations in the human mind, but for the recitation of generic computer components4.  Other than reciting ‘a computer implemented method’ in the preamble, nothing in the claim element precludes the step from practically being performed in the mind.  The claim encompasses a user calculating a measure of interest based on collected information. The mere nominal recitation of a generic computer does not take the claim limitation out of the abstract process groupings.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The independent claims recite the additional limitations of receiving robotic process automation (RPA) data from a plurality of RPA related data sources, each associated with a different RPA product; however this is merely data gathering, and amounts to mere data gathering, and is a form of insignificant extra-solution activity and/or a field of use limitation5; displaying a dashboard visualizing the one or more calculated measures of interest on a display device.; however this is merely insignificant extra-solution activity;6 and a computer implemented method / an apparatus comprising: a memory storing computer instructions; and at least one processor / a non-transitory computer-readable medium are recited at a high level of generality and merely automate the calculating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
7).
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 8:
Claim 2 merely further describes the collected data;
Claims 3 – 8 merely further describe the metric to be calculated;

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a computer implemented method; an apparatus comprising: a memory storing computer instructions; and at least one processor; a non-transitory computer-readable   amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry8  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0049]-[0056], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation9.
Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Sathianarayanan et al. (U.S. 10,735,522, hereinafter Sathianarayanan), in view of Okita et al. (U.S. 2005/0093881, hereinafter Okita).
	Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Sathianarayanan et al. (U.S. 10,735,522, hereinafter Sathianarayanan), in view of Okita et al. (U.S. 2005/0093881, hereinafter Okita).
	Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Sathianarayanan et al. (U.S. 10,735,522, hereinafter Sathianarayanan), in view of Okita et al. (U.S. 2005/0093881, hereinafter Okita).

In respect to claim 1, Sathianarayanan discloses a computer-implemented method comprising:
	receiving robotic process automation (RPA) data from a plurality of RPA related data sources, each associated with a different RPA product (see at least col 6, line 4 – col 7, line 28: In some embodiments, the metrics cloud 152 is used to supply status change events 160 (e.g., a change in status of bots in the bot farms 102 or a change in the application layer 120) to a correlation engine 158 that is used ;
	calculating one or more measures of interest based on the RPA data (see at least col 18, lines 34 – 47:  Referring next to FIG. 4H, in some embodiments, generating the outcome for the plurality of related business processes includes evaluating (430) the bot-specific performance data to determine return on investment (ROI) due to the plurality of related business processes. For example, suppose there is a bot that automates procurement or analysis of procurement reports, and business processes that generate business metrics (e.g., a procurement report). The method 400, in this example, includes evaluates and reviewing the information to determine a total volume of the procurement using the relevant information, using a unique identifier for tracking or reporting purposes, according to some embodiments); and 
	displaying a dashboard visualizing the one or more calculated measures of interest (see at least col 18, lines 29 – 33: Referring next to FIG. 4G, in some embodiments, generating the outcome for the plurality of related business processes comprises generating and providing ( 428) a dashboard that indicates status of the plurality of bots and one or more business assets corresponding to the plurality of bots).
	Sathianarayanan may not explicitly disclose displaying on a display device.
	Analogous art Okita discloses displaying on a display device (see at least [0005] ... One embodiment provides a workflow system including a workflow server engine for executing workflows, a display device for displaying workflow diagrams; see further [0081] Note that the statistical information may be displayed in places other than the workflow editor. For example, any device on the network may display information. For example, a system administrator's machine or an agent desktop may display the information described above. Also, in one embodiment, the information may be displayed in a way other than an overlay. for example, the information may be displayed in a table format).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the device capable of displaying of Okita with the dashboard displayed in Sathianarayanan. 
Thus, the simple combination of one known element with another producing a predictable result of using a device to display the outputted dashboard,  renders the claim obvious. 
	.
In respect to claim 2, the combined invention of Sathianarayanan and Okita discloses the computer-implemented method of claim 1 (see Id.), Sathianarayanan further disclosing wherein the RPA data from each of the plurality of RPA related data sources is in a different format (see at least col 7, lines 23-25: ... In some embodiments, data obtained by the ingestion components arrive in various data formats).

4, Sathianarayanan discloses the computer-implemented method of claim 1 (see Id.), and while Sathianarayanan discloses wherein calculating one or more measures of interest based on the RPA data (see at least see at least col 18, lines 34 – 47), it may not explicitly disclose calculating a run time of a workflow as a time from a start of execution of the workflow to a completion of the execution of the workflow.
	Analogous art Okita discloses wherein calculating one or more measures of interest based on the RPA data comprises: calculating a run time of a workflow as a time from a start of execution of the workflow to a completion of the execution of the workflow (see at least [0071] ... A wide variety of information can be tracked and displayed including workflow execution time, the elapsed time for workflow, step execution time, the number of time a branch is taken, the number of errors which occur in a step, the number of exception occurred, etc. Of course, the present invention allows other desired information to be tracked and/or displayed as well. This information can be tracked and/or displayed during specialized modes of operation (e.g., debugging), as well as during actual use of the workflow).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the calculation of a workflow run time of Okita with the calculating of metrics in Sathianarayanan. 
Thus, the simple combination of one known element with another producing a predictable result of calculating any metric regarding the workflow that would be of interest to a user or business, and since it has been held that express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)),  renders the claim obvious. 

Claims 10, 11, 13, 15, and 16 recite an apparatus and computer program product performing the same steps as found in claims 1, 2, and 4, and are rejected using the same rationale. 

Claims 5, 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sathianarayanan et al. (U.S. 10,735,522, hereinafter Sathianarayanan), in view of Okita et al. (U.S. 2005/0093881, hereinafter Okita), in further view of Bond et al. (U.S. 2021/0011698).

In respect to claim 5, the combined invention of Sathianarayanan and Okita discloses the computer-implemented method of claim 1 (see Id.), and while Sathianarayanan discloses wherein calculating one or more measures of interest based on the RPA data (see at least see at least col 18, lines 34 – 47), it calculating one or more measures of interest based on the RPA data comprises: calculating a money saved metric.
	Analogous art Bond discloses wherein calculating one or more measures of interest based on the RPA data comprises: calculating a money saved metric (see at least [0039] ... In operation 154, a calculation of a cost benefit associated with implementation or deployment of the software automation project may be calculated. In one example, the cost benefit [i.e. a money saved metric]  may be calculated in relation to a number of man-hours saved for implementation of the automation over a period of time, such as annually. To perform the calculation, information may be retrieved from data stores to identify FTE and/or transaction rates to determine a predicted benefits values).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the calculating a cost benefit of Bond with the calculating of metrics in Sathianarayanan and Okita. 
Thus, the simple combination of one known element with another producing a predictable result of calculating any metric regarding the workflow that would be of interest to a user or business, and since it has been held that express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)), renders the claim obvious. 

In respect to claim 6, the combined invention of Sathianarayanan and Okita discloses the computer-implemented method of claim 1 (see Id.), and while Sathianarayanan discloses wherein calculating one or more measures of interest based on the RPA data (see at least see at least col 18, lines 34 – 47), it may not explicitly disclose calculating one or more measures of interest based on the RPA data comprises: calculating a time saved metric.
	Analogous art Bond discloses wherein calculating one or more measures of interest based on the RPA data comprises: calculating a time saved metric (see at least [0039] ... In operation 154, a calculation of a cost benefit associated with implementation or deployment of the software automation project may be calculated. In one example, the cost benefit may be calculated in relation to a number of man-hours saved [i.e. a time saved metric] for implementation of the automation over a period of time, such as annually. To perform the calculation, information may be retrieved from data stores to identify FTE and/or transaction rates to determine a predicted benefits values).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual 
Thus, the simple combination of one known element with another producing a predictable result of calculating any metric regarding the workflow that would be of interest to a user or business, and since it has been held that express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)),  renders the claim obvious. 
 
Claims 14 and 17 recite an apparatus and / or computer program product performing the same steps as found in claims 5 and 6, and are rejected using the same rationale.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sathianarayanan et al. (U.S. 10,735,522, hereinafter Sathianarayanan), in view of Okita et al. (U.S. 2005/0093881, hereinafter Okita), in further view of Blassin et al. (U.S. 2016/0162478, hereinafter Blassin). 

In respect to claim 8, the combined invention of Sathianarayanan and Okita discloses the computer-implemented method of claim 1 (see Id.), and while Sathianarayanan discloses in some embodiments, the correlation engine 158 also generates business feature alerts 159 which is transmitted to a notification engine 156 for producing customizable notifications to users of the framework 100. In some embodiments, the correlation engine 158 establishes correlation between business metrics and bot metrics, and/or establishes correlation between bot metrics and infrastructure metrics (e.g., by a determination and/or comparison of time and process names) (see at least col 6, lines 4-31), it may not explicitly disclose wherein calculating one or more measures of interest based on the RPA data comprises:  calculating an actual measure of interest and an expected measure of interest; and comparing the actual measure of interest with the expected measure of interest. 
	Analogous Blassin discloses wherein calculating one or more measures of interest based on the RPA data comprises: calculating an actual measure of interest and an expected measure of interest; and comparing the actual measure of interest with the expected measure of interest (see at least [0140] An audit module 116 may receive data regarding the assignment of CTUs and the progress of translation output from the task assignment module 104 and/or the output tracker module 114. The audit module 116 may operate to monitor the progress of the translation process by comparing derived statistics [i.e. calculating an actual measure of interest] to predetermined benchmarks [i.e. an expected measure of interest] . For example, the audit module 116 may periodically or continually monitor and compare the 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the calculating and comparing of derived statistics and predetermined benchmarks of Blassin with the calculating of metrics in Sathianarayanan and Okita. 
Thus, the simple combination of one known element with another producing a predictable result of calculating any metric regarding the workflow that would be of interest to a user or business, and since it has been held that express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)),  renders the claim obvious. 

Claim 19 recites an apparatus performing the same step as found in claim 8, and is rejected using the same rationale. 
Allowable Subject Matter
Claims 3, 7, 12 and 18 would be allowable if the independent claims were amended in such a way as to overcome the rejection under 35 U.S.C. 101, set forth in this Office action, and if the claims were rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016). 
        
        2 See MPEP 2106.04(a)(2) III. A. In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). 
        
        3 See MPEP 2106.04(a)(2) I.C. 
        
        4 See also Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), holding that “Information as such is an intangible.... Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas... In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category... And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. 
        
        5 See e.g. MPEP 2106.05(g), 2106.05(h).
        
        6 See e.g. MPEP 2106.05(g).
        
        7 See MPEP 2106.04(a)(2) III A: “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”. 
        8 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        9 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).